Title: From John Adams to Robert R. Livingston, 13 August 1783
From: Adams, John
To: Livingston, Robert R.


          Sir.
            Paris August 13. 1783.
          Yesterday at Versailles the Baron de Waltersdorff came to me and told me, he had delivered to Mr: Franklin, a Project of a Treaty between the Court of Denmark, and the United States, and asked me, if Mr: Franklin had shewn it to me? I answered him, that I knew nothing of it.— He said he wondered at that, he presumed it was because of my Absence at the Hague, for that it had been shewn to Mr: Jay. Here, by the way he was misinformed, for upon my return from Versailles I called upon Mr: Jay, on Purpose to ask him, and he assured me he had not seen it. I asked Waltersdorff, if his orders were, to propose his Project to us all. He said, no. His Court had been informed that Mr: Franklin was the Minister, authorized and empowered by Congress, to treat with all the Powers of Europe, and that they had, for this Reason sent him orders to deliver the Project to Mr: Franklin but he supposed Mr: Franklin would consult his colleagues.
          The same Information I doubt not, has been given to the Court of Portugal, & every other Court in Europe viz: that Dr: Franklin is alone empowered to treat with them, and in Consequence of it, very probably Propositions have been or will be made to him, from all of them, and he will keep the whole as secret as he can from Mr: Jay, Mr: Laurens, Mr: Dana and me. Now I beg to be informed by Congress whether he has such Authority or not? having never been informed of such Powers, I dont believe he has them— I remember there was Seven Years ago, a Resolution of Congress that their Commissioners at Versailles should have Power to treat with the other Powers of Europe, but upon the Dissolution of that Commission, this Authority was dissolved with it or if not, it still resides with Mr: Deane, Mr: Lee and myself, who were once in that Commission as well as Mr: Franklin and if it is by Virtue of this Power he acts, he ought at least to communicate with me, who alone am present. I think however, that neither he nor I, have any legal Authority, and therefore, that he ought to communicate every Thing of this Kind to all the Ministers here, or hereabouts, Mr: Jay, Mr: Laurens, and myself at least. It is not from the vain wish of seeing my poor name upon a Treaty that I write this. if the Business is well done, it is not of much Importance in itself who does it. But my Duty to my Country obliges me to say that I seriously believe, this clandestine manner of smuggling Treaties, is contrived by European Politicians, on Purpose, that Mr: Jay and I may not have an opportunity of suggesting Ideas for the preservation of american Navigation, Transport Trade and Nurseries of Seamen. But in another Point of View it is of equal importance. This Method reflects contempt and ridicule upon your other Ministers. When all Europe sees, that a Number of your Ministers are kept here as a kind of Satellites to Mr: Franklin in the affair of Peace, but that they are not to be consulted or asked a Question, or even permitted to know the important Negotiations which are here going on with all Europe, they fall into Contempt. It cannot be supposed that Congress mean to cast this Contempt upon us, because it cannot be supposed they mean to destroy, the Reputation Character, Influence and Usefullness of those, to whom in other Respects they intrust Powers of so much Consequence and therefore I am perswaded that Congress is as much imposed upon by it, as the Courts of Europe are.
          I asked the Baron what was the Substance of the Treaty. He said his Court had taken for Model my Treaty with Holland. I said nothing to him in answer to this but I beg Leave to say to Congress that the Negotiation with Holland, was in very different Circumstances. We were then in the fiercest Rage of the war. a Treaty with that Republick was at that Time of as much Weight in the War as the Captivity of Burgoyne or Cornwallis. A Treaty with any Power was worth a Battle or a Siege. and no moments of Time were to be lost. Especially in a Country so divided that, Unanimity being necessary, every Proposition was dangerous. At present the Case is altered, and we may take time to weigh and inquire. The Baron tells me, that St Thomas and St: John, two of their Islands, are free Ports but that Ste: Croix which is of more importance than both is not. That foreign Vessells, our Vessells are permitted to bring our Produce and carry away half the value in Sugar &c. The Island produces communibus Annis Twenty Thousand Hogsheads of Sugar, and their Melasses is better than that of the French, because they make only “Sucres brutes.” He says they have some Sugar Houses at Copenhagen. But notwithstanding this; I think it is worth while for Congress to try, if they cannot by the Treaty obtain a Right to take away Cargoes to the full value of those they bring. it is worth while to try too, if we cannot obtain a Tariff to ascertain the Duties to be paid on exportation and Importation. it is worth while too to get the Duties ascertained in the Danish Ports in Europe, at least that we may not pay in their Ports more than they pay in ours. or that our Vessells may not be obliged to pay more than theirs especially when we import our own produce. I pretend not to be a Master of these Commercial Subjects, but I think that Dr: Franklin has not studied the Subject more then myself, that both of us want the Advice of Mr: Laurens and Mr: Jay, and that all of us want that of American Merchants, and especially of Congress. I am therefore against this Secret and hasty Method of concluding Treaties at this Time, when they may be more maturely reflected on.
          I know very well to what ill-natured Remarks these Reflections are Liable, but they shall not hinder me, from doing my duty. I do seriously believe there are Clandestine insinuations going about to every commercial Nation in the World, to excite them, to increase their own Navigation and Seamen at the Expence of ours, and that this smuggling of Treaties is one Means of accomplishing the Design. altho Mr: Franklin may not be let into the secret of it. for from long Experience and Observation I am perswaded that one Minister at least and his Dependents, would prefer that the Navigation of any Nation in the World, even that of the English should grow rather than ours. In the last Courier de L’Europe it is said that all the Commercial Powers are concerting Measures to clip the Wings of the Eagle, and to prevent us from having a Navy. I believe it. that is to say, I believe, Measures are taken with them all, to bring them into this System, altho’ they are not let into the secret Designs, and do not know from whom the Measures come, nor with what Views promoted.
          With great Regard I have the Honour to be / Sir, your most Obedient and most humble / Servant
          John Adams
        